              Case 8:19-bk-10111-MGW        Doc 131     Filed 03/31/20    Page 1 of 9




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                    www.flmb.uscourts.gov

IN RE:
                                                      CASE NO. 8:19-bk-10111-MGW
SUMMIT VIEW, LLC                                      Chapter 11

      Debtor.
________________________/

            DEBTOR’S AMENDED APPLICATION FOR AUTHORITY TO
           EMPLOY WRIGHT FULFORD MOORHEAD & BROWN, PA AND
         BRETT T. WILLIAMS, ESQ., AS SPECIAL COUNSEL TO THE DEBTOR

         Debtor, SUMMIT VIEW, LLC (“Debtor”), by and through its undersigned counsel,

hereby files this Amended Application for Authority to Employ Wright, Fulford, Moorhead &

Brown, PA and Brett T. Williams, Esq. as Special Counsel for the Debtor (“Amended

Application”) and states:

                      PROCEDURAL AND FACTUAL BACKGROUND

         1.      On October 24, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code.

         2.      An Official Committee of Unsecured Creditors (“Committee”) has not been

appointed in this case.

                                  BASIS FOR APPLICATION

         3.      On November 12, 2019, the Debtor filed an Application for Authority to Employ

Wright, Fulford, Moorhead & Brown, PA and Brett T. Williams, Esq. as Special Counsel

(collectively, "Special Counsel”) for the Debtor (“Application”) (Doc. No. 22) in connection

with all matters associated with the State Court case pending in the Sixth Judicial Circuit in and

for Pasco County titled Roberto Valdez vs. Summit View, LLC; JES Properties, Inc., CWES III,

                                                 1
              Case 8:19-bk-10111-MGW        Doc 131      Filed 03/31/20     Page 2 of 9




LLC; Douglas J. Weiland and Elizabeth C. Cirna., Case No. 18-CA-002117 (“Valdez

Litigation”).    Special Counsel was hired by the Debtor’s insurance carrier, Auto-Owners

Insurance Company (“Auto-Owners”). Special Counsel also represents CWES III LLC, the

Debtor’s member, JES Properties Inc., the Debtor’s managing member, and Douglas J. Weiland,

the president of JES Properties, Inc. (collectively the, “Codefendants”) in the State Court

Litigation.

       4.        On November 26, 2019, the Court entered an Order Approving the Application

and authorizing the Debtor to employ Wright, Fulford, Moorhead & Brown, PA and Brett T.

Williams, Esq. as Special Counsel in this case (“Order”) (Doc. No. 41).

       5.        On January 22, 2020, the Debtor removed the Valdez Litigation to the Bankruptcy

Court and has been assigned Adversary Proceeding Case No. 8:20-ap-00059-MGW.

       6.        The Debtor files this Amended Application in an abundance of caution in order to

disclose the additional services that Special Counsel will be providing in this case.

       7.        In addition to Special Counsel representing the Debtor and Codefendants in the

Valdez Litigation, Special Counsel will now also be representing JES Properties, Inc. and

Douglas Weiland (“Codefendants”) in the pending adversary case of Harry and Janet Denlinger

vs. Summit View, LLC; City of Dade City, Michael Sherman, Keene Services, LLC; Southwest

Florida Water Management District, Brian Armstrong and Florida Design Consultants, Inc.,

Adversary Proceeding Case No. 8:19-bk-00610-MGW (“Denlinger Litigation”).

       8.        The Debtor will not be paying any fees and costs of Special Counsel for the

representation described herein. The fees and costs of Special Counsel will be paid by Auto-

Owners in connection with the Valdez Litigation and Douglas Weiland will be paying the fees

and costs of Special Counsel in connection with the Denlinger Litigation.

                                                 2
              Case 8:19-bk-10111-MGW         Doc 131      Filed 03/31/20   Page 3 of 9




        9.       Special Counsel is duly admitted to practice in the Middle District of Florida and

the State of Florida.

        10.      Special Counsel has been selected because Special Counsel has considerable

experience and is well qualified to represent the Debtor and Codefendants in connection with

these matters.

        11.      To the best of the Debtor’s knowledge, Special Counsel has no connection with

the Debtor, any creditor or any other party in interest or their respective attorneys except as

described herein and in the Affidavit in Support of Debtor’s Application for Approval of

Employment of Special Counsel for the Debtor is attached hereto as Exhibit “A” and by

reference incorporated herein (“Affidavit”).

        13.      Special Counsel represents no interest adverse to the Debtor or to the estates in

the matter upon which it is to be engaged by the Debtor and its employment would be in the best

interest of the estate.

        WHEREFORE, the Debtor respectfully requests that it be authorized to employ and

appoint Wright, Fulford, Moorhead & Brown, PA and Brett T. Williams, Esq. as special counsel

to the Debtor and Codefendants in the Valdez Litigation and to Codefendants only in the

Denlinger Litigation, and for such other and further relief as is just.



                   [REMAIDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                  3
          Case 8:19-bk-10111-MGW           Doc 131     Filed 03/31/20     Page 4 of 9




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Amended Application

to Employ Special Counsel has been furnished either by the Court’s CM/ECF system or by

regular U. S. Mail to the Office of the U.S. States Trustee, 501 E. Polk St., Ste. 1200, Tampa, FL

33602; Summit View, LLC, Attn: Douglas J. Weiland, 334 East Lake Road., Ste. 172, Palm

Harbor, FL 34685 and all the parties receiving electronic notice via the Court’s CM/ECF system

on March 31, 2020.


                                             JOHNSON, POPE, BOKOR,
                                             RUPPEL & BURNS, LLP

                                             /s/ Alberto F. Gomez, Jr.
                                             Alberto (“Al”) F. Gomez, Jr. (FBN: 784486)
                                             401 E. Jackson Street Ste. 3100
                                             Tampa, FL 33602
                                             Telephone:      813-225-2500
                                             Facsimile:      813-223-7118
                                             Email: Al@jpfirm.com
                                             Attorneys for Debtor




                                                4
Case 8:19-bk-10111-MGW   Doc 131   Filed 03/31/20   Page 5 of 9




                          Exhibit "A"
Case 8:19-bk-10111-MGW   Doc 131   Filed 03/31/20   Page 6 of 9
Case 8:19-bk-10111-MGW   Doc 131   Filed 03/31/20   Page 7 of 9
Case 8:19-bk-10111-MGW   Doc 131   Filed 03/31/20   Page 8 of 9
Case 8:19-bk-10111-MGW   Doc 131   Filed 03/31/20   Page 9 of 9
